                           UNITED STATES DISTRICT COURT
                       FOR THE MIDDLE DISTRICT OF TENNESSEE
                              NORTHEASTERN DIVISION


 UNITED STATES OF AMERICA, et al.,
 ex rel. DEBRA NORRIS,

        Plaintiffs,                                Case No. 2:13-cv-00035

 v.                                                Magistrate Judge Alistair E. Newbern

 DAVID G. FLORENCE,

        Defendant.


                                  MEMORANDUM ORDER

       In this qui tam action, the United States alleges that Defendant David G. Florence, violated

the False Claims Act, 31 U.S.C. § 3729 et seq., the Controlled Substances Act, 21 U.S.C. § 801 et

seq., and common law by billing Medicare for (1) controlled substances that Florence or nurse

practitioners under his supervision prescribed for non-medically-accepted indications, without a

legitimate medical purpose, or without legal authorization; and (2) office visits and Medicare

services that were non-payable or billed at excessively high levels. (Doc. No. 77.)

       Before the Court is Florence’s motion to compel discovery. (Doc. No. 246.) Florence asks

this Court to order the production of (1) responses to two interrogatories previously served on the

United States and (2) all investigative reports prepared by Special Agent Richard Haines during

the federal investigation of Florence. (Id.) The United States responded in opposition to Florence’s

motion to compel (Doc. No. 250), and Florence filed a reply (Doc. No. 256). The United States

then filed a motion for leave to file a sur-reply, attaching the proposed sur-reply and two exhibits

(Doc. Nos. 258–258-3). Florence opposed the United States’ motion for leave to file a sur-reply

(Doc. No. 259) and objected to what he termed an unauthorized submission (Doc. No. 260),




  Case 2:13-cv-00035 Document 270 Filed 09/29/20 Page 1 of 13 PageID #: 2334
   arguing that the United States acted improperly by attaching its proposed sur-reply to the motion

   for leave to file it.

             For the reasons below, the United States’ motion for leave to file a sur-reply (Doc. No. 258)

      will be granted and Florence’s motion to compel (Doc. No. 246) will be denied.

 I.          Factual and Procedural Background

             The discovery deadlines in this case have been extended multiple times over the course of

      several years. The case management order entered on August 3, 2018, set a discovery deadline of

      November 20, 2018, and a discovery motion deadline of December 3, 2018. (Doc. No. 175.) After

      delays in Florence’s production of patient files, the Court extended both deadlines to January 22,

      2019. (Doc. Nos. 182, 186.) On May 6, 2019, when Florence still had not produced the relevant

      files, the Court ordered Florence to produce the files by May 17, 2019, and extended the fact

      discovery deadline to June 28, 2019, and the discovery motion deadline to July 12, 2019. (Doc.

      Nos. 212, 213.) The Court extended the discovery period once more, to July 5, 2019, on the United

      States’ motion. (Doc. No. 224.)

             Florence states that, on June 17, 2019, he sent a proposed stipulation of discovery dispute

      to the United States addressing the issues he now raises in the present motion to compel so that he

   could file the joint discovery dispute statement required by the Court’s case management order

   (Doc. No. 246. The parties could not agree on a joint stipulation; Florence never filed any

   statement of the dispute, nor did he otherwise notify the Court of the conflict. More than eight

   months later, on February 25, 2020, Florence filed the present motion. (Id.)

II.          Legal Standards

             “[T]he scope of discovery is within the sound discretion of the trial court[.]” S.S. v. E. Ky.

   Univ., 532 F.3d 445, 451 (6th Cir. 2008) (first alteration in original) (quoting Chrysler Corp. v.

   Fedders Corp., 643 F.2d 1229, 1240 (6th Cir. 1981)). Generally, Federal Rule of Civil


                                           2
        Case 2:13-cv-00035 Document 270 Filed 09/29/20 Page 2 of 13 PageID #: 2335
       Procedure 26 allows discovery of “any nonprivileged matter that is relevant to any party’s claim

       or defense and proportional to the needs of the case[.]” Fed. R. Civ. P. 26(b)(1). Relevant evidence

       in this context is that which “‘has any tendency to make a fact more or less probable than it would

       be without the evidence,’ if ‘the fact is of consequence in determining the action.’” Grae v. Corr.

       Corp. of Am., 326 F.R.D. 482, 485 (M.D. Tenn. 2018) (quoting Fed. R. Evid. 401).

              The party moving to compel discovery bears the initial burden of proving the relevance of

       the information sought. See Gruenbaum v. Werner Enters., Inc., 270 F.R.D. 298, 302 (S.D. Ohio

       2010); see also Fed. R. Civ. P. 26(b)(1) advisory committee’s note to 2015 amendment (“A party

       claiming that a request is important to resolve the issues should be able to explain the ways in

       which the underlying information bears on the issues as that party understands them.”). A motion

       to compel discovery may be filed in a number of circumstances, including when “a party fails to

       answer an interrogatory submitted under Rule 33[,]” or “produce documents . . . as requested under

       Rule 34.” Fed. R. Civ. P. 37(a)(3)(B)(iii)–(iv). “[A]n evasive or incomplete disclosure, answer, or

       response” is considered “a failure to disclose, answer, or respond.” Fed. R. Civ. P. 37(a)(4). “The

       court will only grant [a motion to compel], however, if the movant actually has a right to the

       discovery requested.” Grae, 326 F.R.D. at 485.

III.          Analysis

              A.      The United States’ Motion to File a Sur-Reply

              As a preliminary matter, the Court will grant the United States’ motion for leave to file a

       sur-reply. The court may grant leave to file a sur-reply where “‘the party making the motion would

   be unable to contest matters presented to the court for the first time in the opposing party’s reply.’”

   Kivilaan v. Am. Airlines, Inc., No. 3:04-0814, 2008 WL 11390792, at *1 (M.D. Tenn. Oct. 17,

   2008) (quoting Robinson v. Detroit News, Inc., 211 F. Supp. 2d 101, 113 (D.D.C. 2002)). “[A]s a

   matter of course the surreply is often filed as an attachment to a party’s motion for leave before


                                            3
         Case 2:13-cv-00035 Document 270 Filed 09/29/20 Page 3 of 13 PageID #: 2336
leave has been granted by the Court.” Hobbs v. Am. Sec. Ins. Co., No. 3:08-cv-000471, 2010 WL

456862, at *2 (W.D. Ky. Feb. 3, 2010); see also Hamm v. S. Ohio Med. Ctr., 275 F. Supp. 3d 863,

869 (S.D. Ohio Mar. 10, 2017) (granting motion for leave to file a sur-reply and considering the

attached sur-reply in fashioning an order).

       The Court finds that the United States has shown good cause in support of its motion to

file a sur-reply. In his reply, Florence raised for the first time an argument that the United States

attempted to answer the interrogatories in dispute by “[c]iting a bunch of rules or reference to

manuals[.]” (Doc. No. 256, PageID# 2267.) The United States addresses this argument in its sur-

reply by showing that it supplemented its responses to Florence’s interrogatories with two expert

reports, which the United States provides. (Doc. Nos. 258-1–258-3.) The information in these

expert reports is necessary to address Florence’s allegation that the United States failed to respond

adequately to his interrogatories. Therefore, the motion for leave to file a sur-reply will be granted

and the United States’ sur-reply and exhibits will be considered.

       B.       Timeliness of Florence’s Motion to Compel

       The United States argues that Florence’s motion should be dismissed as untimely because

it was filed well after the agreed-upon discovery period closed. The trial court’s broad discretion

to decide discovery matters extends to the decision to deny a motion to compel “‘where the motion

to compel was filed after the close of discovery.’” Pittman v. Experian Info. Sols., Inc., 901 F.3d

619, 642 (6th Cir. 2018) (quoting Willis v. New World Van Lines, Inc., 123 F. Supp. 2d 380, 401

(E.D. Mich. 2000)); see also Craig-Wood v. Time Warner N.Y. Cable LLC, 549 F. App’x 505, 508

(6th Cir. 2014) (collecting cases for the proposition that “[i]n general, a district court does not

abuse its discretion by denying an untimely motion to compel that violated unambiguous discovery

deadlines.”).




                                     4
  Case 2:13-cv-00035 Document 270 Filed 09/29/20 Page 4 of 13 PageID #: 2337
       Florence’s motion to compel is untimely. Under the terms of the most recent scheduling

order, discovery motions were due by July 12, 2019. (Doc. No. 213.) Florence filed the pending

motion to compel discovery on February 25, 2020 (Doc. No. 246), over seven months after the

parties’ agreed-upon deadline for filing discovery motions had passed. Granting Florence’s request

to compel production would therefore require the Court to modify the scheduling order, which it

may only do upon a showing a of good cause. See Fed. R. Civ. P. 16(b)(4) (“A schedule may be

modified only for good cause and with the judge’s consent.”). Where a party seeks to extend a

deadline after it has already passed, Rule 6(b) allows extension only where “the party failed to act

because of excusable neglect.” Fed. R. Civ. P. 6(b)(1)(B); see also Gardner v. Dye, No. 3:15

C 00669, 2016 WL 9244200, at *4 (M.D. Tenn. July 1, 2016) (“While Rule 16 (and its associated

local rule) and Rule 6(b) overlap to some degree, we find that Rule 6(b)(1)(B) provides the

appropriate standard, particularly where, as here, a party seeks an extension after a deadline has

already passed.”).

       While pre-deadline requests for extension may be granted “with or without motion[,]” post-

deadline requests may only be granted “on motion[.]” Fed. R. Civ. P. 6(b)(1)(A)–(B); see also

Lujan v. Nat’l Wildlife Fed’n, 497 U.S. 871, 896 n.5 (1990) (expressing doubt as to whether a

request that “not only did not ask for any particular extension of time . . . [but also] did not

specifically ask for an extension of time at all” would qualify as a motion for extension of time

under Rule 6(b)).The Court determines whether a party’s failure to file before the relevant deadline

was the result of excusable neglect by balancing five factors: “(1) the danger of prejudice to the

nonmoving party, (2) the length of the delay and its potential impact on judicial proceedings,

(3) the reason for the delay, (4) whether the delay was within the reasonable control of the moving

party, and (5) whether the late-filing party acted in good faith.” Nafziger v. McDermott Int’l, Inc.,




                                     5
  Case 2:13-cv-00035 Document 270 Filed 09/29/20 Page 5 of 13 PageID #: 2338
467 F.3d 514, 522 (6th Cir. 2006) (citing Pioneer Inv. Servs. Co. v. Brunswick Assocs. Ltd. P’ship,

507 U.S. 380, 395 (1993)).

       Florence has not acknowledged the untimeliness of his motion to compel discovery or

moved to extend the deadline for discovery motions as Rule 6(b) requires. See Fed. R. Civ.

P. 6(b)(1)(B). Even if the Court were to construe Florence’s untimely motion to compel as a

request to extend the discovery motion deadline, Florence has not presented any evidence that his

failure to file a timely motion to resolve this dispute was the result of excusable neglect. He has

not explained the reason for his delay, whether the delay was within his reasonable control, or

whether he acted in good faith. See Nafziger, 467 F.3d at 522. Although the United States has not

argued that it would be prejudiced by an extension, the Court finds no good cause for further delay

in these proceedings. The Court will not extend the discovery motion deadline. Further, even if

Florence had sought to compel answers to his interrogatories within the discovery deadline, his

arguments in favor of a motion to compel lack merit, as explained below.

       C.      Responses to Interrogatories

       Florence argues that the United States failed to respond to interrogatories that asked

(1) “what was the standard applicable during that time period for a supervising physician”; and

(2) “wherein and how did Dr. Florence breach that standard?” (Doc. No. 246.)

       On November 3, 2018, the United States responded to these interrogatories as follows:

       [T]he United States generally contends that every controlled substance prescription
       that Florence issued, or for which he supervised the issuance, must have been
       (1) reasonable and necessary for the diagnosis or treatment of illness or injury or to
       improve the functioning of a malformed body part, (2) issued for a legitimate
       medical purpose by Florence or the person whom he supervised acting in the course
       of his or her professional practice, and (3) a valid prescription under Tennessee law.
       Controlled substance prescriptions may not be issued for recreational use. Further,
       the United States contends that, under Tennessee law, prescribing controlled
       substances in amounts or for durations that are not medically necessary is beyond
       the scope of professional practice.



                                     6
  Case 2:13-cv-00035 Document 270 Filed 09/29/20 Page 6 of 13 PageID #: 2339
(Doc. No. 250-1, PageID# 2216–17.) On December 20, 2018, the United States supplemented its

response, reiterating the quoted language above and adding:

       See Amended Complaint, ¶¶ 78–86 (listing the requirements with which
       osteopathic physicians like Florence must comply, such as Tenn. Comp. R. & Regs.
       § 1050-02-.13(2); the requirements that a supervising physician review at least
       twenty percent of all patient charts every thirty days and shall personally review
       patient information for every controlled substance prescription every ten days and
       certify this by their signature and to have control over the mid-level practitioners
       prescription services, see 42 C.F.R. § 410.75, Tenn. Code. Ann. §§ 63-7-
       123(b)(2)(B), 63-7-126(f); Tenn. Comp. R. & Regs. §§ 0880-02-.14, 0880-6.01 &
       .02, 1050-02-.01, -.13, & -.15; and the requirements for pain management clinics
       and their medical directors, see Tenn. Code Ann § 63-1-301 & -311; Tenn. Comp.
       R. & Regs §§ 1200-34-01 et seq.[]. Moreover, Florence had a responsibility to
       ensure that he complied with all of these requirements for all controlled substance
       prescriptions that he personally wrote, that were written by a provider for whom he
       served as a supervising physician, or that were written from a clinic for which he
       served as a medical director. The United States generally contends that Florence
       breached the applicable standards for the controlled substance prescriptions and
       will supply additional detail on this at the applicable deadlines for expert reports.

(Doc. No. 250-2, PageID# 2227.)

       The United States later provided Florence with two expert witness reports from

Dr. Kathryn Rankin, who opines that Florence’s pain management practices were “frequently

consistent with pill mill prescribing.” (Doc. No. 258-2, PageID# 2282.) Dr. Rankin lists specific

patterns she observed in her review of Florence’s practices that she believes indicate a breach of

the applicable legal standard, including:

       prescriptions not supported by the medical record, prescriptions that were
       consistent with pill mill prescribing, care that contributed to the death of four
       Medicare beneficiaries, medical records that appeared altered (S.D.) or fabricated
       (J.W.), a pattern of prescribing high [Morphine Equivalent Doses] for chronic non-
       cancer pain, a pattern of prescribing well-known drug cocktails consisting of
       multiple controlled substances, [and] a general pattern of poor documentation that
       may be representative of fabricated records and poor care.

(Doc. No. 258-3, PageID# 2284.)




                                     7
  Case 2:13-cv-00035 Document 270 Filed 09/29/20 Page 7 of 13 PageID #: 2340
       Florence objects that these expert reports address the standards applicable to

prescribers of medication, not those applicable to supervising physicians, and are therefore

not responsive to his interrogatories. (Doc. No. 260.)

       Florence’s objection is without merit. The United States’ responses to Florence’s

interrogatories were not “evasive or incomplete” and do not warrant a motion to compel a further

response. Fed. R. Civ. P. 37(a)(4). In response to Florence’s request for “[t]he standards applicable

for his position at the applicable time of each claim” and “[t]he manner in which Dr. Florence

allegedly breached that standard[,]” the United States set forth the applicable legal standards for

physicians who prescribe controlled substances and supervise other providers. (Doc. No. 250-1,

PageID# 2215.) When the United States supplemented its response, it provided Florence with the

relevant statutes and regulations governing the conduct of prescribing and supervising physicians.

(Doc. No. 250-2.) The United States also provided expert reports that gave detailed descriptions

of the applicable legal standards and an analysis of how the United States’ expert believes Florence

breached those standards. (Doc. Nos. 258-2, 258-3.) The United States has fully responded to

Florence’s interrogatories regarding the standard for both prescribing and supervising physicians

and provided its expert’s opinions applying those standards to Florence’s conduct. No additional

response to Florence’s interrogatories is required.

       D.      Production of Special Agent Haines’s Investigatory Reports

       Florence also moves to compel production of investigative reports compiled by Special

Agent Richard Haines in the course of the United States’ investigation of Florence. (Doc. No. 246.)

Florence’s counsel deposed Haines on February 12, 2019. (Id.) Florence does not dispute that

Agent Haines was deposed in his personal capacity and not as a representative of a governmental

agency or any other organization.

       Florence bases his motion to compel on the following passages of Haines’s deposition:


                                     8
  Case 2:13-cv-00035 Document 270 Filed 09/29/20 Page 8 of 13 PageID #: 2341
       Q.      Okay. Tell me what you remember now about the case. Lay it out, what you
               remember, because you are having trouble, seems like, remembering things.
               So I want to know what you remember about the Anderson-related clinics.

       A.      What I remember about the Anderson-related clinics was there was a clinic
               in Cookeville, a clinic in Harriman, a clinic in Gruetli-Laager, and a clinic
               in McMinnville, and there was a question—there were multiple nurse
               practitioners that worked at those clinics that were prescribing high
               quantities of opioid-controlled substances. There were various supervising
               physicians purportedly from—during various times, and there were office
               billing—or office staff that performed billing. I remember that we obtained
               the financial records to try to follow the money. I remember that we tried to
               interview the nurse practitioner staff. We attempted to interview—I believe
               we attempted to interview the physicians. We attempted to interview and
               locate some of the former non-practitioner staff. There was a laboratory
               company out of Kentucky that was involved.

                                                 ...

       Q.      Okay. So you are telling us as the investigator of this case for a period of
               now about going on six years, that is the extent of your knowledge and your
               recollection or remembrance of what you know about the case?

                                                 ...

       A.      Mr. Huskey, without seeing any documents or records or reports, I just—I
               have a lot of cases and I just don’t recall. This has been a very lengthy six
               year investigation. The last, I would say, year to year and a half hasn’t
               involved much of my time to this particular investigation.

       Q.      Well, did you review any of your records, particularly the ones that you
               created, or reports that you made, prior to this deposition so you would be
               prepared to answer the questions?

       A.      No, sir.

(Doc. No. 246-3, PageID# 2194–95.)

       On February 18, 2019, Florence served a request for production of Haines’s “interim

reports or progress reports[.]” (Doc. No. 246-1, PageID# 2181.) Florence argues that Haines’s

failure to review his investigatory reports before his deposition and inability to recall the specific

content of those reports necessitated this production.




                                     9
  Case 2:13-cv-00035 Document 270 Filed 09/29/20 Page 9 of 13 PageID #: 2342
       The United States objected to Florence’s request for production as untimely because “‘it

was sent . . . less than 30 days before the previous, jointly agreed-upon February 28, 2019 cut-off

date for fact discovery in this case[.]” (Doc. No. 250, PageID# 2206 (first alteration in original)

(quoting Doc. No. 250-3, PageID# 2234).) The United States also objected on the grounds that

Haines’s reports are subject to the work product doctrine because they were prepared in

anticipation of the United States’ current action against Florence. (Doc. No. 250.) The United

States reiterates both arguments in opposition to Florence’s motion to compel these reports. (Id.)

       Florence argues that attorney work product privilege does not apply to Haines’s

investigatory reports because they were not prepared by government counsel. (Doc. No. 256.)

Florence further contends that he should have been able to obtain the information contained in

Haines’s reports through Haines’s deposition testimony but was unable to do so because Haines

did not review the reports before being deposed. (Id.) Florence argues that Haines intends to review

the reports before he testifies at trial and that disclosure of the reports should be required because

it is “the only way we will have an opportunity to know what [Haines] is going to testify to . . . .”

(Id. at PageID# 2270.)

       Florence does not provide a basis for the Court to compel production of Special Agent

Haines’s investigatory reports. The United States maintains that, even if Florence’s request for

these documents had been timely, Haines’s investigative reports are protected by the attorney work

product doctrine. (Doc. No. 250.) In his reply, Florence appears to argue that Haines’s reports are

not work product because they were not prepared by government counsel. (Doc. No. 256.)

Longstanding authority contradicts Florence’s position.




                                    10
 Case 2:13-cv-00035 Document 270 Filed 09/29/20 Page 10 of 13 PageID #: 2343
       Rule 26(b)(3) codifies the protections for attorney work product that were first articulated

by the Supreme Court in Hickman v. Taylor, 329 U.S. 495 (1947). See Fed. R. Civ. P. 26(b)(3)

advisory committee’s note to 1970 amendment. The rule provides as follows:

       (3)     Trial Preparation: Materials.
               (A)    Documents and Tangible Things. Ordinarily, a party may not
                      discover documents and tangible things that are prepared in
                      anticipation of litigation or for trial by or for another party or its
                      representative (including the other party’s attorney, consultant,
                      surety, indemnitor, insurer, or agent). But, subject to Rule 26(b)(4),
                      those materials may be discovered if:
                      (i)     they are otherwise discoverable under Rule 26(b)(1); and
                      (ii)    the party shows that it has substantial need for the materials
                              to prepare its case and cannot, without undue hardship,
                              obtain their substantial equivalent by other means.

Fed. R. Civ. P. 26(b)(3)(A)(i)–(ii).

       When determining whether a document was created in anticipation of litigation, a court

considers factors including “(1) whether a document was created because of a party’s subjective

anticipation of litigation, as contrasted with an ordinary business purpose, and (2) whether that

subjective anticipation of litigation was objectively reasonable.” United States v. Roxworthy, 457

F.3d 590, 594 (6th Cir. 2006). The work product privilege protects “material prepared by agents

for the attorney as well as those prepared by the attorney himself[,]” in recognition of the reality

that “attorneys often must rely on the assistance of investigators and other agents in the compilation

of materials in preparation for trial.” United States v. Nobles, 422 U.S. 225, 238–39 (1975).

       The United States asserts that Haines’s reports are protected by the work product doctrine

because they were made at the request of counsel for the United States in the course of Haines’s

investigation of Florence for the purpose of this action. (Doc. No. 250.) Haines’s reports thus fall

directly within the category of work product contemplated by the Supreme Court in Nobles.




                                    11
 Case 2:13-cv-00035 Document 270 Filed 09/29/20 Page 11 of 13 PageID #: 2344
        Further, Florence has not met his burden of demonstrating that he has a substantial need

for the reports and cannot obtain their substantial equivalent by other means. See Fed. R. Civ.

P. 26(b)(3)(A)(ii). Although the United States supplied Florence with the names of eighteen

individuals likely to have discoverable information in this case (Doc. No. 250-4), Florence’s

account of his discovery efforts to date is limited to narrative descriptions of Haines’s deposition

alone. 1 (Doc. Nos. 246, 256.) Florence does not explain why other methods of obtaining the

substantial equivalent of the information in Haines’s reports would be insufficient. Therefore, even

if the motion to compel were timely, it would not be granted because Florence has not established

that there is a sufficient basis to compel production of Haines’s investigatory reports.




1
        Florence appears to presume that Special Agent Haines’s inability to recall some details of
his investigation during his deposition entitles Florence to discovery of Haines’s investigatory
reports. Although he does not cite any authority to support this position, it appears that Florence
may be basing this contention on a belief that Haines had a legal duty to review his investigatory
reports to prepare for the deposition.

        While Federal Rule of Civil Procedure 30(b)(6) places a duty on corporations, partnerships,
associations, governmental agencies, and other entities to adequately prepare their designated
witnesses to testify about the topics listed in the deposition notice, see Fed. R. Civ. P. 30(b)(6)
(“The persons designated must testify about information known or reasonably available to the
organization.”); see also United States ex rel. Fry v. Health All. of Greater Cincinnati, No. 1:03-
cv-167, 2009 WL 5227661, at *3 (S.D. Ohio Nov. 20, 2009) (explaining that the “United States,
like any other litigant, has the duty to prepare a [30(b)(6) deponent] to testify under oath on its
behalf”), no such duty to prepare exists when a deponent testifies in his or her personal capacity.
The United States’ response states that Haines was deposed in his personal capacity, not as a
Rule 30(b)(6) representative, and Florence offers no proof that he noticed Haines to be deposed in
a representative capacity. (Doc. No. 250.) Because Haines was deposed in his personal capacity,
he was not under a legal duty to review his investigatory reports to prepare for the deposition and
his failure to do so does not support a motion to compel his investigatory reports.


                                       12
    Case 2:13-cv-00035 Document 270 Filed 09/29/20 Page 12 of 13 PageID #: 2345
IV.         Conclusion

            For the foregoing reasons, the United States’ motion for leave to file a sur-reply (Doc.

      No. 258) is GRANTED, and Florence’s motion to compel discovery (Doc. No. 246) is DENIED.

            It is so ORDERED.



                                                        ____________________________________
                                                        ALISTAIR E. NEWBERN
                                                        United States Magistrate Judge




                                          13
       Case 2:13-cv-00035 Document 270 Filed 09/29/20 Page 13 of 13 PageID #: 2346
